MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Apr 18 2019, 9:12 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark K. Leeman                                            Curtis T. Hill, Jr.
Leeman Law Office and                                     Attorney General of Indiana
Cass County Public Defender
                                                          Robert J. Henke
Logansport, Indiana                                       Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 18, 2019
of Parental Rights of A.R. and                            Court of Appeals Case No.
M.R. (Minor Children),                                    18A-JT-2673
S.R. (Mother),                                            Appeal from the Cass Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Leo T. Burns,
        v.                                                Judge
                                                          The Honorable Stephen R. Kitts,
                                                          Judge
The Indiana Department of
                                                          Trial Court Cause Nos.
Child Services,
                                                          09C01-1805-JT-5
Appellee-Petitioner                                       09C01-1805-JT-6




Baker, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2673 | April 18, 2019                Page 1 of 4
[1]   S.R. (Mother) appeals the termination of her parental rights of her two minor

      children, A.R. and M.R. She argues that Indiana’s burden of proof in

      termination of parental rights cases violates the Indiana Constitution. Finding

      no constitutional violation, we affirm.


[2]   Mother has two children, A.R., born in 2003, and M.R., born in 2004. After

      Mother was convicted of several offenses, in 2017, the Department of Child

      Services (DCS) filed a petition alleging A.R. and M.R. to be Children in Need

      of Services (CHINS). A hearing took place during which Mother admitted the

      children were CHINS. In 2018, DCS filed a petition for termination of the

      parent-child relationship as to both children. Following a fact-finding hearing,

      the juvenile court entered an order to terminate the parent-child relationship.

      Mother now appeals.


[3]   Mother’s sole argument on appeal is that Indiana’s burden of proof standard for

      termination of parental rights is unconstitutional.1 When we review the

      constitutionality of an Indiana statute, the statute comes before us afresh,

      “‘clothed with the presumption of constitutionality until clearly overcome by a

      contrary showing.’” State v. Buncich, 51 N.E.3d 136, 141 (Ind. 2016) (quoting

      Boehm v. Town of St. John, 675 N.E.2d 318, 321 (Ind. 1996)). We resolve all

      doubts in favor of the legislation, and if there are multiple interpretations, we




      1
        Mother does not challenge the juvenile court’s findings of fact; therefore, these unchallenged facts stand as
      proven. See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007). Likewise, Mother does not challenge the
      juvenile court’s legal conclusions, the result of which is waiver of any argument as to the sufficiency of such
      findings. See A.D.S. v. Indiana Dep’t of Child Servs., 987 N.E.2d 1150, 1156 n.4 (Ind. Ct. App. 2013).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2673 | April 18, 2019                       Page 2 of 4
      will choose the path that upholds the statute. Id. The party seeking to strike

      down the statute bears the burden of proof, and that burden is particularly

      heavy where, as here, she challenges the statute on its face: the claimant must

      show “‘no set of circumstances under which the statute can be constitutionally

      applied.’” Id. (quoting Baldwin v. Reagan, 715 N.E.2d 332, 337 (Ind. 1999)).


[4]   Indiana Code section 31-34-12-2 provides that “a finding in a proceeding to

      terminate parental rights must be based upon clear and convincing evidence.”

      Mother contends that the “clear and convincing” standard in termination cases

      is unconstitutional under Article 1, Section 12 of the Indiana Constitution,

      which provides in relevant part that “[a]ll courts shall be open; and every

      person, for injury done to him in his person, property, and reputation, shall

      have remedy by due course of law.” She contends that the burden should be

      “beyond a reasonable doubt” based on possible injuries to reputation that could

      arise from a termination case.


[5]   In Santosky v. Kramer, the United States Supreme Court held that, in

      termination proceedings, a “clear and convincing evidence” standard of proof

      “adequately conveys to the factfinder the level of subjective certainty about his

      factual conclusions necessary to satisfy due process.” 455 U.S. 745, 769 (1982).

      The Court further held “that determination of the precise burden equal to or

      greater than that standard is a matter of state law properly left to state

      legislatures and state courts.” Id. at 769-70. Following Santosky, Indiana

      adopted the clear and convincing standard as its burden of proof in termination

      cases. See Ellis v. Knox Cty. Dep’t of Pub. Welfare, 433 N.E.2d 847 (Ind. Ct. App.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2673 | April 18, 2019   Page 3 of 4
      1982). Our Court has previously found that the clear and convincing burden of

      proof standard in termination cases does not violate any constitutional rights.

      See, e.g., In re Wardship of R.B., 615 N.E.2d 494, 497 (Ind. Ct. App. 1993).


[6]   Here, Mother argues that because termination of parental rights is among the

      most damaging injuries that the State can inflict on a person’s reputation,

      termination proceedings should require the highest burden of proof. Yet “[t]he

      legislature has wide latitude in defining the existence and scope of a cause of

      action and in prescribing the available remedy,” KS&E Sports v. Runnels, 72

      N.E.3d 892, 906 (Ind. 2017), and our legislature was within its right to

      determine the burden of proof in termination cases to be the clear and

      convincing standard. Mother has not met her burden to show that this standard

      of proof for termination proceedings is unconstitutional.


[7]   The judgment of the juvenile court is affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2673 | April 18, 2019   Page 4 of 4